Exhibit 10.9




After Recording Return To:




Tonaquint, Inc.

303 East Wacker Drive, Suite 311

Chicago, Illinois  60601



















Above Space for Recorder’s use only




RELEASE DEED

Know all men by these presents, Nova Energy, Inc., a Nevada corporation, having
its principal office at 2520 South Third Street #206, Louisville, Kentucky 40208
(“Mortgagee”) in consideration of One Dollar ($1.00) and other good and valuable
consideration, the receipt of which is hereby acknowledged, does hereby release,
convey and quit claim unto Tonaquint, Inc., a Utah corporation, having its
principal office at 303 East Wacker Drive, Suite 311, Chicago, Illinois 60601
(“Mortgagor”), its successors and assigns, all of the right, title, interest,
claim or demand whatsoever which the undersigned may have acquired in the real
estate situated in Cook County, in the State of Illinois, legally described on
Exhibit A attached hereto and made a part hereof (the “Mortgaged Premises”) in,
through or by the document listed below, filed for record in the Recorder’s
Office of Cook County, in the State of Illinois, and encumbering the Mortgaged
Premises:







Document

Date of Document

Date of Recording

Document Number

Mortgage

April 5, 2010

   

  







Together with all appurtenances and privileges thereunto belonging or
appertaining.  

Permanent Real Estate Index Number: 03-07-100-017 and 03-07-200-007

Address of Real Estate: 3050-3060 North Kennicott Avenue, Arlington Heights,
Illinois  60004





--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Release Deed this 5th day
of April, 2010.




NOVA ENERGY, INC.




By: /s/ James D. Tilton               
Name:  James D. Tilton

Title:  Chief Operating Officer



















STATE OF ILLINOIS

)

) ss.

COUNTY OF

)

I, the undersigned, a Notary Public, in and for said County, in the State
aforesaid, do hereby certify that

      , ____________________ of Nova Energy, Inc., and personally known to me to
be the same person whose name is subscribed to the foregoing instrument appeared
before me this day in person and acknowledged that he signed and delivered the
said instrument as his own free and voluntary act for the uses and purposes
therein set forth.

GIVEN under my hand and notarial seal this _______ day of

, 2010.







___________________________________

Notary Public

My Commission Expires:
















 





2







--------------------------------------------------------------------------------

EXHIBIT A




LEGAL DESCRIPTION







PARCEL ONE:




That part of the Southwest quarter of the Northeast quarter of Section 7,
Township 42 North, Range 11, East of the Third Principal Meridian, bounded by a
line described as follows:




Commencing at the Southwest corner of said Southwest quarter of the Northeast
quarter of Section 7; thence East along the South line of the said Southwest
quarter of the Northeast quarter of Section 7, a distance of 128.79 feet to the
West line of Kennicott Avenue; thence North and West along the said West line of
Kennicott Avenue, the following three courses, North and West along a curved
line, convex to the East and having a radius of 351.76 feet for a distance of
173.75 feet, arc measure, to a point of tangent; thence Northwesterly tangent
with the last described curved line, 81.96 feet to a point of curve; thence
North and West along a curved line, convex to the West and having a radius of
390.00 feet, a distance of 193.80 feet to a point of tangent, said point being a
point on the West line of the said Southwest quarter of the Northeast quarter,
425.00 feet North of the Southwest corner thereof and thence South along said
West line of the Southwest quarter of the Northeast quarter, 425.00 feet to the
place of beginning, in Cook County, Illinois.




PARCEL TWO:




The East 80.0 feet of the North 198.0 feet of the South 200.60 feet of the
Northwest quarter of Section 7, Township 42 North, Range 11, East of the Third
Principal Meridian, in Cook County, Illinois.







Commonly Known As: 3050-3060 North Kennicott Avenue, Arlington Heights, Illinois
 60004




Permanent Index Numbers: 03-07-100-017 and 03-07-200-007





3





